HEAD, J.
The probate court of Blount county, after acquiring jurisdiction of the final settlement of F, G, *567Donehoo’s administration of the estate of S. H. C. Johnson, deceased, upon the suggestion of the administrator, in the form of a written plea, that he had filed a bill in the chancery court to remove the administration and settlement into that court, declined to proceed further with the settlement, and made an order “that the further consideration of this cause be suspended to await the action of the chancery court.” This appeal is from that order.
It is not a matter of- doubt that the order appealed from is not a final order, judgment or decree which will support an appeal. When a court wrongfully refuses-to exercise its jurisdiction of a given matter, it will be compelled thereto by mandamus, and an appeal does not lie from the refusal. — Ex parte Jones, 1 Ala. 15; Brennan v. Harris, 20 Ala. 185; Shadden v. Sterling’s Admr., 23 Ala. 518; Phillips v. Peteet, 35 Ala. 696; Leslie v. Tucker, 57 Ala. 483; Ex parte Dickson, 64 Ala. 188; Ex parte Ala. Bar Association, 92 Ala. 113.
We are without jurisdiction of the appeal, and it must be dismissed,- without any discussion of the propriety of the probate judge’s action in suspending the settlement.
Appeal dismissed.